UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):March 16, 2012 POZEN INC. (Exact Name of Registrant as Specified in Charter) Delaware 000-31719 62-1657552 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1414 Raleigh Road, Suite 400 Chapel Hill, North Carolina (Address of Principal Executive Offices) (Zip Code) (919) 913-1030 (Registrant's telephone number, including area code) Not applicable (Former Name or Former Address, if Changed Since Last Report)  Written communications pursuant to Rule425 under the Securities Act (17CFR230.425).  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12).  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)).  Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)). Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On March 16, 2012, James J. Mauzey notified the Board of Directors (the “Board”) of POZEN, Inc. (the “Company”) of his intention not to stand for reelection as a Class III Director at the 2012 Annual Meeting of Stockholders of the Company to be held on June7, 2012 and to retire as Chairman of the Compensation Committee and a member of the Nominating/Corporate Governance Committee of the Board at the expiration of his current term.Mr. Mauzey has informed the Company that he has no disagreement with the Company on any matter relating to the Company’s operations, policies or practices. On March 21, 2012, Angela M. Larson notified the Board of the Company of her intention not to stand for reelection as a Class III Director at the 2012 Annual Meeting of Stockholders of the Company to be held on June7, 2012 and to resign a member of the Audit Committee of the Board at the expiration of her current term.Ms. Larson has informed the Company that she has no disagreement with the Company on any matter relating to the Company’s operations, policies or practices. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. POZEN Inc. By: /s/ William L. Hodges Name: William L. Hodges Title: Chief Financial Officer Date:March 22, 2012 - 3 -
